Title: To James Madison from William Marshall and Others, 30 April 1802 (Abstract)
From: Marshall, William
To: Madison, James


30 April 1802, Charleston, South Carolina. Recommends Simon McIntosh, a Charleston lawyer, for the post of commissioner of bankruptcy.
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “McIntosh”). 1 p. Signed by Marshall, Theodore Gaillard, O’Brien Smith, Paul Hamilton, and James D’Oyley. Docketed by Jefferson.



   
   This was probably the Simon McIntosh who was the son of Lachlan McIntosh (d. ca. 1789) of South Carolina. The father served in the General Assembly of that state (1776) and styled himself a “gentleman” of Charleston (Edgar et al., Biographical Directory of the South Carolina House of Representatives, 3:459).


